ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_05_EN.txt.  

 

94

SEPARATE OPINION OF JUDGE TOMKA
[Translation]

Diplomatie protection — Distinction between rights of the State and indi-
vidual rights — Invocation of individual rights before an international court by
State of nationality — Objection based on non-exhaustion af local remedies.

Interpretation of the obligation te provide information under Article 36, para-
graph TF (b).

Obligation of cessatian — Whether wrongful act is of a continuing nature —
Pendency of individual cases before domestic courts and form of reparation not
pertinent to obligation of cessation.

1, Having voted in favour of the operative part of this Judgment,
I nonetheless wish to clarify my position on certain points of law
mentioned in the Court’s reasoning.

I, DIPLOMATIC PROTECTION

2. In bringing this case before the Court, Mexico seeks to assert its
own rights, which it claims to have been violated by the United States, as
well as its right to diplomatic protection of its 52 nationals, whose indi-
vidual rights are also alleged to have been violated by the United States.

3. The United States raised two objections to the admissibility of the
Mexican claims bused on the exercise of diplomatic protection. The first
objection, that which concerns us here, was that the Mexican claim
should be held inadmissible by the Court on the ground that local
remedies had not been exhausted and were still available in the 52
cases,

4. It would appear from paragraph 40 of the Judgment that the Court
accepts the United States objection to the admissibility of Mexico’s claim
based on the exercise of its right of diplomatic protection. In that para-
graph, the Court observes that

“the individual rights of Mexican nationals under paragraph 1 (6) of
Article 36 of the Vienna Convention are rights which are to be
asserted, at any rate in the first place, within the domestic legal
system of the United States”.

The Court concludes:

“Only when that process 1s completed and local remedies are
exhausted would Mexico be entitled to espouse the individual

86

 
 

 

AVENA AND OTHERS (SEP. OP, TOMKA} 95

claims of its nationals through the procedure of diplomatic protec-
tion.”

In other words, Mexico’s claim based on diplomatic protection could be
regarded as inadmissible and the United States objection based on the
failure to exhaust local remedies might appear to have succeeded. The
Court nonetheless rejects the objection on a different ground.

5. The Court rejects the objection because such an objection does not
apply to the claim submitted by Mexico in its own name (although I
doubt whether the United States objection was directed at Mexico’s
claim in its own name).

6. In order to be able to rule on the alleged violations by the United
States of its obligations to Mexican nationals under Article 36, para-
graph 1, of the Vienna Convention, the Court relies on what is in my
view a novel doctrine, without citing any prior jurisprudence in support
thereof. The Court explains that, in the special circumstances of inter-
dependence of the rights of the State and of individual rights, the State (in
this case Mexico) may, in submitting a claim in its own name, request the
Court to rule on the violation of rights which it claims to have suffered
both directly and through the violation of individual rights conferred on
its nationals under Article 36, paragraph 1 (5).

7. In the present case, in my view, the Court could only reach the con-
clusion that the individual rights of Mexican nationals had been violated
if it accepted Mexico’s claim that that State was exercising its right to
diplomatic protection. In order for a violation of individual rights (the
rights of individual nationals), to be established, such rights have to be
pleaded before an international court. When the State invokes the rights
of its nationals, it acts in its own name on their behalf, on account of the
wrong done to them: in other words, that State exercises diplomatic pro-
tection. Mexico’s main reason for bringing the case before the Court was
the alleged wrong done to its nationals. It is its nationals — and their
fate — with which Mexico is primarily concerned. In order to give them
a final chance within the United States judicial system, it was vital to
establish violations by the United States of its obligations to Mexican
nationals under the Vienna Convention, and the resultant injury to them.
In my view, it is the violation of the rights of an individual and the wrong
done to that individual, rather than the violation of a right of Mexico
and the resultant injury to that State, that may have a certain role to play
in the context of criminal proceedings in the United States.

8. If this case is viewed in the context of diplomatic protection,
we cannot simply ignore the United States objection that the Mexican
nationals have failed to exhaust local remedies.

9. Faced with this argument on the part of the United States, Mexico

87

 
 

 

 

AVENA AND OTHERS (SEP. OP. TOMKA) 96

maintains that the majority of the Mexican nationals concerned did file
appeals in the United States, unsuccessfully. It adds that, in any event,
the doctrine of procedural default prevented most of them from asserting
their claims, since the matters on which they relied had not been sub-
mitted at an earlier stage of the proceedings — precisely because the
American authorities had failed to inform those concerned of their
rights, as they had an obligation to do under Article 36, paragraph 1.

As for their other nationals, Mexico claims that the United States pre-
sented the obligation to exhaust local remedies incorrectly by implying
that it is an absolute rule. Mexico relies on the separate opinion of Judge
Tanaka in the Barcelona Traction case, according to which: “The rule
does not seem to require from those concerned a clearly futile and point-
less activity, or a repetition of what has been done in vain.” (Barcelona
Traction, Light and Power Company, Limited, Second Phase, Judgment,
LCS. Reports 1970, p. 145.) According to Mexico, a foreign national
seeking a judicial remedy on the ground of a breach of Article 36 would
never succeed in the United States, since the United States courts hold
either that Article 36 does not create an individual right, or that a foreign
national who has been denied his Article 36 rights but given his consti-
tutional and statutory rights, cannot establish prejudice and therefore
cannot get relief. Mexico further contends that the rule of exhaustion of
local remedies is restricted to judicial remedies, and that the admissibility
of an application to the Court is not subject to the precondition of
exhausting clemency procedures.

10. The International Law Commission, which is currently preparing
draft articles on diplomatic protection, has framed four exceptions to the
local remedies rule. Only the first of these concerns us here. Under this
exception, there is no need to exhaust local remedies when they provide
no reasonable possibility of effective redress. Tt is for the claimant to
prove

“that in the circumstances of the case, and having regard to the legal
system of the respondent State, there is no reasonable possibility of
an effective redress” (Report of the International Law Commission,
2003, United Nations doc. A/58/10, p. 93, para. 3).

11. Mexico claims that no single court in the United States has ever
granted a judicial remedy for a violation of Article 36 of the Vienna Con-
vention,

12. Although the United States maintains that almost ail of the 52 cases
put in issue by Mexico before the Court (save for three, leaving 49)
remain pending, many of them not yet having gone beyond the first
direct appeal of the conviction, it has on the other hand failed to refute
Mexico’s criticism of the practice of the United States courts of con-

88

 
 

 

 

AVENA AND OTHERS (SEP. OP. TOMKA) 97

sistently refusing any form of relief for the violation of an obligation
under Article 36 of the Vienna Convention.

13. It would thus have been possible for the Court to conclude that
Mexico has shown that the condition of exhaustion of local remedies did
not apply in the present case to its claim under the head of diplomatic
protection.

IT. INTERPRETATION RATIONE TEMPFORIS OF THE OBLIGATION TO INFORM
UNDER ARTICLE 36, PARAGRAPH 1 (8)

14. I have misgivings as to the interpretation: by the Court of
Article 36, paragraph | (4). According to that interpretation, which is
set out m paragraph 63 of the Judgment, the obligation under this sub-
paragraph to provide information to the individual arises only once it
is realized by the arresting authorities that the person is a foreign
national, or once there are grounds to think that person is probably a
foreign national.

I consider that this interpretation is not well founded. Were such an
approach to the interpretation of the norms of international law to be
applied more widely, there is a danger that it might weaken the protec-
tion accorded to certain subjects (for example, children) under the pro-
cedures for safeguarding human rights or under international humanitar-
ian law.

15. The obligation laid on the receiving State by Article. 36 of the
Vienna Convention does not depend on the authorities of the said State
knowing that the person arrested is a foreigner. The obligation to provide
information arises as soon as a forcigner is detained. Such an arrest con-
stitutes an objective fact sufficient in itself to activate the receiving State's
obligation.

16. Knowledge of the facts plays no role, either in respect of the
existence or applicability of the obligation to provide information under
Article 36, paragraph 1 (b/, or in respect of the violation of that obliga-
tion. Ignorance is not a circumstance precluding wrongfulness. Jgnorantia
non excusat. The State authorities must show due diligence in the exercise
of their powers, and there is nothing to prevent them from making
enquiry, as soon as the arrest is made, in regard to the nationality of
the person detained. If that person claims to be a national of the country
in which he has been arrested, he can no Jonger rely on the fact that he
was not informed of his rights under Article 36, paragraph 1, of the
Vienna Convention. Informing a person in custody that the Vienna
Convention accords him certain rights if he is a national of another State
is undoubtedly the best way of avoiding any breach of the obligations
incumbent upon the authorities of the receiving State under Article 36

"89.

 
 

AVENA AND OTHERS (SEP. OP. TOMKA) 98

of the Convention. But those authorities cannot justify their omissions
by relying on their own mistakes or errors of judgment.

IIL CESSATION

17. The Court states that it cannot uphold Mexico’s claim requiring
the United States to cease its violations of Article 36 of the Vienna Con-
vention with regard to Mexico and its 52 nationals, since Mexico has not
established that the violations by the United States of its obligations
under Article 36 are continuing (Judgment, para. 148).

18. I share the Court’s conclusion here. Yet the Court adds a further
element, observing:

“inasmuch as these 52 individual cases are at various stages of crimi-
nal proceedings before the United States courts, they are in the state
of pendente lite; and the Court has already indicated in respect of
them what it regards as the appropriate remedy, namely review and
reconsideration by reference to the breach of the Vienna Conven-
tion”.

19. J consider that the fact that individual cases are still pending
before the United States courts is not pertinent to the obligation of cessa-
tion. It is the continuing nature or otherwise of the violation. which deter-
mines whether the obligation of cessation exists. The Court can only
order the cessation of a wrongful act if that act continues.

20. The reference to the fact that the cases are still pending before
domestic courts might cause confusion by giving the impression that
Mexico’s claim requiring cessation cannot be upheld by the Court because
the failure to exhaust local remedies in the United States either makes the
claim premature, and hence inadmissible, or else precludes the Court
from finding that the obligation concerned has already been violated, Yet
this second hypothesis must clearly be rejected, since the Court, in the
same paragraph 148, confirms that what constitutes the appropriate
remedy is review and reconsideration by reference to the breach of
the Vienna Convention (a breach which first has to be established).

21. By the same token, the nature of the appropriate remedy (or form
of reparation) is not pertinent to the obligation of cessation.

(Signed) Peter TomxKa.

90

 
